                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION


                                 Civil Action No.: 3:20-CV-00679


 CYNTHIA KAY (HAWKINS) LAPARDI                  )
             Plaintiff,                         )
                                                )
                      vs.                       )
                                                )        MOTION TO REMAND
 NASTASSIA ANGELICA GOODMAN                     )
 and LYFT, INC.                                 )
                                                )
                 Defendants.                    )



      NOW COMES the Plaintiff Cynthia Kay (Hawkins) LaPardi, pursuant to 28 U.S.C

§1447(c), and hereby makes a Motion to Remand. In support of the remand, the Plaintiff

shows the Court the following:

                                     STATE LITIGATION

      1.      On October 26, 2020, the Plaintiff Cynthia Kay (Hawkins) LaPardi filed a

Summons and Complaint with the Clerk of Superior Court in Gaston County initiating a

lawsuit captioned CYNTHIA KAY (HAWKINS) LAPARDI v. NASTASSIA

ANJELICA GOODMAN and LYFT, INC. and was assigned file number 20-CVS-3976.

A copy of the Filed Summons and Complaint are attached hereto as Exhibit A.

      2.      The Plaintiff alleged negligent operation of a motor vehicle by the

Defendant Nastassia Angelica Goodman resulting in a motor vehicle accident on



           Case 3:20-cv-00679-GCM Document 6 Filed 01/07/21 Page 1 of 5
December 7, 0217 in Gastonia, North Carolina. As a direct and proximate result of the

acts of negligence of the Defendants, the Plaintiff suffered injuries to and about her body,

including but not limited to her head, neck, back, left shoulder, left arm and headaches; as

a result of these injuries Plaintiff has received medical care, attention and treatment and

incurred expenses for said medical care, attention, and treatment.

       3.      The Plaintiff served Defendant Nastassia Angelica Goodman a citizen and

resident of North Carolina on November 6, 2020.

       4.       The Plaintiff served Defendant Lyft, Inc. on November 10, 2020.

       5.      The Plaintiff Filed an Affidavit of Service on Defendant Nastassia Angelica

Goodman on December 15, 2020. A copy of the Filed Affidavit of Service by Certified

Mail is attached hereto as Exhibit B.

       6.      The Plaintiff Filed an Affidavit of Service on Defendant Lyft, Inc. on

December 15, 2020. A copy of the Filed Affidavit of Service by Certified Mail is

attached hereto as Exhibit C.

       7.      The Defendant Nastassia Angelica Goodman was properly served with

process prior to the Notice of Removal.

       8.      This Court lacks Jurisdiction over this matter, because Defendant Goodman

is a citizen and resident of North Carolina.




            Case 3:20-cv-00679-GCM Document 6 Filed 01/07/21 Page 2 of 5
    REMAND IS PROPER BASED ON LACK OF DIVERSITY JURISDICTION

       The Fourth Circuit has stated that the party seeking removal has the burden of

demonstrating the existence of federal jurisdiction. Mulcahey v. Colombia Organic

Chemicals Co., Inc. 29 F.3d 148, 151 (4th Cir . 1994) (citing Wilson v. Republic lron &

Steel Co., 257 U.S. 92, 42 S.Ct. 35, 66 L.Ed. I44 (1921)). Removal jurisdiction must be

strictly construed and, if it is doubtful, remand is appropriate. Id. (citing Shamrock Oil &

Gas Corp. v. Sheets, 313 U.S. 100, 61 S.Ct. 868, 85 L.Ed. 1214 (1941)). This is because

plaintiff's right to select the forum for her claim is stronger than defendants' right to

remove. Griffin v. Holmes, 843 F. Supp. 81, 84 (E.D.N.C. 1993); Burns v. Windsor Ins.

Co., 31 F.3d 1092, 1095 (11th Cir. 1994) .

       Federal courts “have original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between citizens of different states." 28 U.S.C. §1332(a). In addition, any matter which

may have been originally brought in federal court, but is filed in a state court, may be

removed by defendants to federal district court. 28 U.S.C. § 1441(a). In diversity cases,

however, removal can only occur where no defendant is a resident of the state where the

case was brought. 28 U.S.C. § 1441(b).

       It is uncontested that the named individual Defendant Nastassia Angelica

Goodman is a citizen and resident of North Carolina. The Defendants filed their Notice of

Removal prior to the Affidavit of Service being filed but after service was obtained on

Defendant Goodman. Based on the residencea of Defendant Goodman, there is not



         Case 3:20-cv-00679-GCM Document 6 Filed 01/07/21 Page 3 of 5
complete Diversity. Also Defendant Goodman is a resident of North Carolina and

therefore the Court lacks Jurisdiction and Remobal was improper. The Court should grant

the Plaintiff’s Motion to Remand.

       Wherefore the Plaintiff prays the Court to Remand this matter to the Superior

Court of Gaston County.

This the 7th day of January, 2021.



                                         /s/ Brent A. Patterson
                                         Brent A. Patterson Bar Number: 19228
                                         Attorney for Plaintiff
                                         Patterson & Adams, PLLC
                                         213 West Main Avenue
                                         Gastonia, North Carolina 28052
                                         Telephone: (704) 867-1955
                                         Email: brent@pattersonadams.com




         Case 3:20-cv-00679-GCM Document 6 Filed 01/07/21 Page 4 of 5
                            CERTIFICATE OF SERVICE


      I certify that on this day, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system which will send notification of such filing to all counsel

through the CM/EMF system in accordance with the provisions of the Federal Rules of

Civil Procedure.

      This the 7th day of January, 2021.



                                           /s/ Brent A. Patterson
                                           Brent A. Patterson Bar Number: 19228
                                           Attorney for Plaintiff
                                           Patterson & Adams, PLLC
                                           213 West Main Avenue
                                           Gastonia, North Carolina 28052
                                           Telephone: (704) 867-1955
                                           Email: brent@pattersonadams.com




         Case 3:20-cv-00679-GCM Document 6 Filed 01/07/21 Page 5 of 5
